Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reason For Allowability
	Prior art of record, Kang et al (US 2019/0058517 A1), does not anticipate the amended independent claim 13**, similarly independent claim 1**, limitations that involve:

    PNG
    media_image1.png
    351
    716
    media_image1.png
    Greyscale

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
1. Wang et al, US 2019/0081759 A1: an apparatus of a user equipment (UE) comprises one or more baseband processors to generate a beam failure recovery request to be transmitted to a Fifth Generation (5G) NodeB (gNB) over a physical random access channel (PRACH), to process a response from the gNB, and to generate a physical uplink control channel (PUCCH) transmission to be transmitted to the gNB using a default spatial relation comprising a same spatial filter as used for the beam failure recovery request transmission over the PRACH.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Xavier S Wong whose telephone number is (571)270-1780. The examiner can normally be reached on 11:30 am - 8:30 pm Mon to Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Rutkowski can be reached on 571.270.1215. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/XAVIER S WONG/Primary Examiner, Art Unit 2415                                                                                                                                                                                                        6th November 2020